Citation Nr: 1215700	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-22 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected postoperative calcaneal fracture of the right foot with degenerative joint disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served in the National Guard and Army Reserves from September 1988 to October 1996, with a period of active duty for training from January 4, 1989, to May 5, 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claims file was subsequently transferred to the RO in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

Initially, the Board finds that the Veteran should be given an opportunity to identify any healthcare provider who has treated him for his right knee disorder, and to submit any treatment records or statements addressing the etiology thereof.  Thereafter, any identified records, to include those from the Shreveport, Louisiana, VA Medical Center, and the Monroe, Louisiana, VA Outpatient Clinic, dated from October 2008 to the present, should be obtained for consideration in the Veteran's appeal.  Additionally, the Veteran's treatment records from Snell's Orthopedics in Monroe, Louisiana, from May 2005 to the present should be obtained.

The Veteran should also be provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
Additionally, as will be discussed in detail below, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous examination in order to adjudicate his service connection claim.  In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends in his July 2005 claim that:

During my most recent V.A. exam, I was diagnosed as having arthritis in my right knee.  I believe that this is a direct result of stress to my knee caused by my having to consciously adjust the placement of my right foot as I walk.  My disability causes me to walk on the out edge of my right foot.  I believe that over time this has led to my arthritic knee.

In his July 2008 substantive appeal, the Veteran asserted that his "first" VA Compensation and Pension (C&P) examination "consisted of less than four questions concerning my injury.  The examiner looked at my shoes, asked me to walk forward, and felt my knee.  That was the extent of my first examination.  I was not given the opportunity to detail my symptoms and difficulties."  The Veteran stated that he underwent a more thorough, second C&P examination in which "[t]he examiner stated that it is her opinion that my heel injury and knee injury are indeed connected."  With respect to the Veteran's allegation that he underwent a second VA examination, the Board observes that such is not borne out by the record.  There are, however, additional VA treatment records pertaining to his knee disorder, as will be discussed below. 

The Veteran's service treatment records include an October 1995 report in which the Veteran stated during his orthopedic rehabilitation that his knee feels wobbly.  The Veteran was in orthopedic rehabilitation for his service-connected postoperative calcaneal fracture of the right foot with degenerative joint disease, the precipitating injury of which occurred in July 1995.  The clinician found that the Veteran should continue his rehabilitation.

In Reports of Medical Examination dated September 1988 and July 1992, clinicians found that the Veteran's lower extremities were normal.  In Reports of Medical History dated September 1988 and July 1992, the Veteran reported that he did not have, and had never had, arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; or a trick or locked knee.

After service, in March 2005, a VA physical therapist (P.T.) found that the Veteran had a remote heel fracture now causing knee pain, but more pain in ankles than knee.  The therapist did not specify any right knee disorders other than pain which were caused by the Veteran's remote heel fracture.  In December 2005, a VA physician diagnosed the Veteran with right knee pain, and opined that it was probably referred from the right foot.

In May 2006, VA provided the Veteran with a C&P examination of his right knee.  The Veteran reported that he noticed that his knee started to hurt due to walking on the outside of his right foot to alleviate the pain in his heel and ankle.  The examiner diagnosed the Veteran with bone islands in the medial femoral condyle and within the medial patella of his right knee.  The examiner opined that the Veteran's right knee disorder is less likely than not caused by or a result of his service-connected right foot and right heel condition because there is no documentation to show a cause-effect relationship or progressive change or association between the right heel and right knee.  The examiner found abnormal shoe wear, but noted that it appeared in the shoes of both feet.  In his rationale, the examiner also cited to his examination and review of the claims file.

In June 2006, a VA radiologist performed a magnetic resonance imaging (MRI) test on the Veteran's right knee and diagnosed him with minimal signal changes questioned within the anterior cruciate ligament and could reflect edema/partial tear.

In October 2006, a VA physician noted that a magnetic resonance imaging (MRI) test of the Veteran's right knee showed a possible anterior cruciate tear.  The physician noted medial joint line pain and little crepitance.

In February 2007, a VA nurse practitioner noted that the Veteran reported that his injury to his right foot has caused him to walk on the lateral aspect of his right foot, which causes pain to his knee.  The Veteran also reported that he has had to train himself to not walk on the lateral aspect of his foot.  The VA nurse practitioner diagnosed the Veteran with right knee pain.  In September 2008, a VA nurse practitioner diagnosed the Veteran with chronic right knee pain.

The Board finds that a new VA examination is required because the May 2006 VA C&P examination is inadequate for two reasons.  Barr, supra.  First, although the examiner cited to her review of the claims file in the rationale for her negative etiological opinion, she did not discuss the October 1995 report of knee wobbliness during the Veteran's orthopedic rehabilitation for his service-connected postoperative calcaneal fracture of the right foot with degenerative joint disease, which was injured in July 1995.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board must reject medical opinions that are based on incorrect facts).

Second, as the Veteran's representative correctly asserted in the March 2012 Appellate Brief Presentation, the May 2006 examiner did not provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected postoperative calcaneal fracture of the right foot with degenerative joint disease aggravated his claimed right knee disorder, including bone islands in the medial femoral condyle and within the medial patella, beyond natural progression.  Although the tenor of the examiner's opinion is clear as to the cause of the Veteran's right knee disability, the United States Court of Appeals for Veterans Claims (Court) has determined that an opinion which discusses only causation, however broadly, cannot be construed to encompass a medical determination as to aggravation.  Allen v. Brown, 7 Vet. App. 439, 449 (1995)("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the Veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation.")

Therefore, after all identified, available records have been obtained and associated with the claims file, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his right knee disorder, including bone islands in the medial femoral condyle and within the medial patella.  The examiner should opine on whether the Veteran's right knee disorder is at least as likely as not related to his service-connected postoperative calcaneal fracture of the right foot with degenerative joint disease, to include whether it was aggravated thereby.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice consistent with the holding of Dingess/Hartman, supra.

2.  The Veteran should be given an opportunity to identify any healthcare provider who has treated him for his right knee disorder, and to submit any treatment records or statements addressing the etiology thereof.  Thereafter, any identified records, to include those from the Shreveport, Louisiana VA Medical Center, and the Monroe, Louisiana VA Outpatient Clinic, dated from October 2008 to the present, and the Veteran's treatment records from Snell's Orthopedics in Monroe, Louisiana, dated from May 2005 to the present should be obtained for consideration in the Veteran's appeal.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his right knee disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all right knee disorders found to be present.  With respect to each right knee disorder diagnosed, the examiner should opine whether such is at least as likely as not caused or aggravated (permanently increased in severity beyond the natural progress) by his service-connected postoperative calcaneal fracture of the right foot with degenerative joint disease.

In offering any opinion, the examiner must consider the full record, to include service treatment records and VA treatment records.  The examiner should also consider the lay statements of record regarding the Veteran's alleged compensation for walking on the outside of his foot, his documented right knee wobbliness in October 1995 during orthopedic rehabilitation, the March 2005 VA physical therapist's findings, and the Veteran's statements regarding continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

